DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a temperature sensor located in a heat conduction zone of the semiconductor refrigeration sheet or used for temperature measurement of the liquid temperature regulating jacket" in lines 7-8.  Examiner notes that the semiconductor refrigeration sheet is not required as recited previously in claim 1 “wherein at least one semiconductor refrigeration sheet capable of cooling and/or heating or a liquid temperature regulating jacket is mounted on the outer wall of the chamber” in lines 4-6.  Specifically, if the alternative of the liquid temperature regulating jacket is 
Claim 1 recite the limitations “a temperature sensor located in a heat conduction zone” in lines 6-7 and “a temperature and humidity sensor” in lines 9-10.  Are the two temperature sensors different?  How are the two temperature sensors distinguishable?  Claims 2-10 are rejected by virtue of dependency on claim 1.
Claim 2 recites the limitation “the inlet switch valve” in line 4.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  
Claim 3 recites the limitation “wherein the liquid temperature regulating jacket” in line 2.  If the semiconductor refrigeration sheet is required and present as recited in claim 1, the liquid temperature regulating jacket is not required.  Thus, the limitation is unclear as to which structure is required in claim 1. 
Claim 8 recites the limitation “the inner wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 102494932 B; hereinafter “Xia”) in view of Emmenegger et al (US 20150083918 A1; hereinafter “Emmenegger”) in view of Suehisa et al (JP 2009098006 A; hereinafter “Suehisa”) in view of Wakefield et al (US 20120324984 A1; hereinafter “Wakefield”). 
Regarding claim 1, Xia teaches a simple chamber for a formaldehyde or VOC release test and pretreatment (Xia; Summary of the invention; pp 1; the test warehouse is connected to the clean air treatment system…connected to the clean air treatment system), comprising: a chamber (Xia; Brief Description; pp 2; Fig. 1, 2; VOC detection and release chamber 41), an air inlet used for introducing  release chamber 41) and an exhaust port used for exhausting and depressurization (Xia; Brief Description; ), wherein at least one semiconductor refrigeration sheet capable of cooling and/or heating or a temperature regulating jacket is mounted on the outer wall of the chamber (Xia; Brief Description; pp 2; Fig. 1; Each set of VOC detection and release chamber 41 is made of a thermal insulation jacket 44), and a stirring fan is mounted inside the chamber (Xia; Brief Description; pp 3; Fig. 1; The test chamber 45 is equipped with a stirring fan 60), and a temperature and humidity sensor used for detecting temperature and humidity in the chamber is installed inside the chamber (Xia; Brief Description; pp 3; Fig. 1, 2; a temperature sensor 54 for detecting the temperature in the test chamber 45, a humidity sensor 55 for detecting the humidity in the test chamber 45).
Xia does not teach the exhaust port used for depressurization. 
However, Emmenegger teaches an analogous art of an output valve (Emmenegger; para [105]; Fig. 2, 4; outlet valve 5o) comprising an exhaust port used for exhausting and depressurization (Emmenegger; para [124]; the outlet of the sample chamber 3 being provided with a pressure-regulating flow restrictor).  It would have been obvious to one of ordinary skill in the art to have modified the exhaust port of Xia to have the pressure-regulating flow restrictor as taught by Emmenegger, because Emmenegger teaches that it maintains the desired pressure in the sample chamber (Emmenegger; para [124]).  Examiner notes the chambers pressure can increase or decrease based on the desired pressure, thus the depressurization limitation is met. 
Modified Xia does not teach the temperature regulating jacket being a liquid temperature regulating jacket.
However, Wakefield teaches an analogous art of a water jacket (Wakefield; para [40]; Fig. 1; water jacket 10) wherein the a liquid temperature regulating jacket is mounted on the outer wall of the 
Modified Xia does not teach the chamber provided with a chamber door and a temperature sensor located in a heat conduction zone of the semiconductor refrigeration sheet or used for temperature measurement of the temperature regulating jacket is mounted on the outer wall of the chamber.
However, Suehisa teaches an analogous art device for measuring volatile substances (Suehisa; para [1]) comprising a chamber (Suehisa; para [25, 34]; Fig. 1, 2; the inner chamber 10…the inner chamber 10 becomes a test tank 80) provided with a chamber door (Suehisa; para [31]; Fig. 1; the test tank 80 is substantially closed when the opening/closing door 10a of the inner chamber 10 is closed) and a temperature sensor (Suehisa; para [33, 39]; Fig. 2; temperature sensor T1) located in a heat conduction zone of the semiconductor refrigeration sheet or used for temperature measurement of the temperature regulating jacket is mounted on the outer wall of the chamber (Suehisa; para [32, 33]; Fig. 2; the temperature adjusting space 81 is roughly divided into a heat conducting space 84 and a cooling space 85… A temperature sensor T1 capable of measuring the temperature is provided in the thermally conductive space 84).  It would have been obvious to one of ordinary skill in the art to have modified the chamber of Xia to be provided with a chamber door as taught by Suehisa, because Suehisa teaches that the door is capable of closing the opening of the inner chamber (Suehisa; para [22]).  Further, it would have been obvious to one of ordinary skill in the art to have modified the liquid temperature regulating jacket of modified Xia to be provided with a temperature sensor on the outer wall as taught by Suehisa, 
Note: The instant claims contain a large amount of functional language (ex: "used... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, wherein a filtering duct communicating with the interior of the chamber is connected to the exterior of the chamber (Xia; Brief Description; pp 3; volatile organic compound filter assembly 58 connected to the air outlet of the air inlet fan 57), an intake switch valve (Xia; Brief Description; pp 3; Fig. 1; an air flow controller 80 is also installed on the intake branch pipe), an outlet switch valve (Xia; Brief Description; pp 3; ), a filter device located between the inlet switch valve and the outlet switch valve (Xia; Brief Description; pp 3; ) and a filtering fan (Xia; Brief Description; pp 3; Fig. 1; air inlet fan 57) are mounted on the filtering duct (Xia; Brief Description; pp 3; Fig. 1; volatile organic compound filter assembly 58 connected to the air outlet of the air inlet fan 57), and the filter device comprises a formaldehyde and/or VOC filter and/or dust filter which are connected to the filtering duct (Xia; Brief Description; pp 3; Fig. 1; volatile organic compound filter assembly 58 connected to the air outlet of the air inlet fan 57). 
Regarding claim 3, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1 (the temperature regulating jacket of Xia is modified to be a liquid temperature regulating jacket as taught by Wakefield discussed in claim 1…the liquid temperature regulating jacket of modified Xia is modified to comprise the temperature sensor as taught by Suehisa discussed above in claim 1), wherein the liquid temperature regulating jacket is a cavity where liquid 
Regarding claim 5, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, wherein a heater used for regulating the temperature in the chamber is mounted inside the chamber (Xia; Brief Description; pp 3; The test chamber 45 is equipped a heating device 52).
Regarding claim 6, 
Regarding claim 7, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 6, wherein a pressure sensor is mounted inside the chamber (Xia; Brief Description; pp 3; a pressure sensor 56 for detecting the pressure in the test chamber 45).
Regarding claim 9, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, wherein the chamber is located in a constant temperature chamber, or an insulation layer is provided outside the chamber (Xia; Brief Description; pp 2; VOC detection and release chambers are installed in the constant temperature chamber or constant temperature and humidity chamber).
Regarding claim 10, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, with the chamber.
Modified Xia does not teach the chamber consists of glass, a non-metal board (film) and/or a stainless steel material.
However, Suehisa teaches an analogous art device for measuring volatile substances (Suehisa; para [1]) comprising a chamber (Suehisa; para [25, 34]; Fig. 1, 2; the inner chamber 10…the inner chamber 10 becomes a test tank 80) provided consists of glass, a non-metal board (film) and/or a stainless steel material (Suehisa; para [26]; The inner chamber 10 is made of stainless steel).  It would have been obvious to one of ordinary skill in the art to have the chamber of modified Xia to consist of stainless steel material as taught by Suehisa, because Suehisa teaches the material can conduct heat conduction between the test tank and the temperature control space (Suehisa; para [26]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Wakefield in view of Suehisa, and in further view of Wang (US 20050034533 A1; hereinafter “Wang”). 
Regarding claim 4, 
Modified Xia does not teach the stirring fan is arranged as a frequency-conversion adjustable fan.
However, Wang teaches an analogous art of a mixing fan (Wang; Abstract) wherein the stirring fan (Wang; para [101]; Fig. 4; mixing fan 400) is arranged as a frequency-conversion adjustable fan (Wang; para [10]; mixing fan will preferably either have a fan speed controller).  It would have been obvious to one of ordinary skill in the art to have modified the stirring fan of modified Xia to be arranged as a frequency-conversion adjustable fan as taught by Wang, because Wang teaches that the mixing fan insures complete mixing of the content (Wang; para [96]) and can increase the fan speed (Wang; para [10]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Wakefield in view of Suehisa, and in further view of Sidheswaran et al (US 20140262837 A1; hereinafter “Sidheswaran”). 
Regarding claim 8, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, with the chamber. 
Modified Xia does not teach an anti-adhesion coating used for preventing formaldehyde or VOC from adhering to the inner wall is provided on the inner wall of the chamber.
However, Sidheswaran teaches an analogous art of device for detecting a volatile organic compound (Sidheswaran; Abstract) wherein an anti-adhesion coating used for preventing formaldehyde or VOC from adhering to the inner wall (Sidheswaran; para [30]; Chambers coated on their inside or inner surfaces with an adsorbent have been successfully used to remove non-target gas compounds, such as certain VOCs) is provided on the inner wall of the chamber (Sidheswaran; para [27, 30]; chamber comprises an inside surface which is coated).  It would have been obvious to one of ordinary skill in the art to have modified the inner wall of the chamber to be coated with an anti-adhesion coating as taught by Sidheswaran, because Sidheswaran teaches that the coating removes non-target gas compounds and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin R Whatley/Primary Examiner, Art Unit 1798